United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-2652
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the Western
                                         * District of Arkansas.
Antonio Triplett,                        *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: June 8, 2007
                                 Filed: July 23, 2007
                                  ___________

Before COLLOTON, BEAM, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      Antonio Triplett appeals the district court’s1 order denying his motion for return
of seized property under Federal Rule of Criminal Procedure 41(g). Because
Triplett’s property was seized in September 2000, his action was subject to the
provisions of the Civil Asset Forfeiture Reform Act of 2000 (CAFRA), Pub. L. No.
106-185, 114 Stat. 202, codified in part at 18 U.S.C. § 983, which applies to forfeiture
actions initiated after August 23, 2000. See Mesa Valderrama v. United States, 417
F.3d 1189, 1195 (11th Cir. 2005). Under CAFRA, a person who does not receive

      1
        The Honorable Robert T. Dawson, United States District Judge for the Western
District of Arkansas.
notice in a nonjudicial civil forfeiture may move to set aside the forfeiture, but such
motion must be filed within 5 years after the date of final publication of the seizure
notice, and is the exclusive remedy to set aside a declaration of forfeiture. See 18
U.S.C. § 983(e). Triplett’s action, filed more than 5 years after the date of final
publication in the Wall Street Journal on November 20, 2000, is time-barred. See 18
U.S.C. § 983(e)(3). Accordingly, we affirm.
                        ______________________________




                                         -2-